


117 HR 1614 IH: Destigmatizing in Immigration Act
U.S. House of Representatives
2021-03-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1614
IN THE HOUSE OF REPRESENTATIVES

March 8, 2021
Mr. Brendan F. Boyle of Pennsylvania introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To amend the Immigration and Nationality Act to provide that marijuana use, possession, and distribution may not be considered for determinations of whether a person is a person of good moral character, and for other purposes.


1.Short titleThis Act may be cited as the Destigmatizing in Immigration Act.  2.Marijuana use, possession, and distribution not considered for good moral character or grounds for inadmissibility (a)In generalThe Immigration and Nationality Act (8 U.S.C. 1101 et seq.) is amended—
(1)in section 101 (8 U.S.C. 1101)— (A)in subsection (a)(43)(B), by inserting other than the distribution of marijuana, after (as defined in section 102 of the Controlled Substances Act); and
(B)in subsection (f)— (i)in paragraph (3), by striking a single offense of simple possession of 30 grams or less of marihuana and inserting offenses involving the use, possession, or distribution of marijuana; and
(ii)by adding at the end the following: Notwithstanding any other provision of this Act, any offenses or conduct involving the use, possession, or distribution of marijuana shall not be considered in a determination of whether a person is a person of good moral character.; (2)in section 212(a)(2) (8 U.S.C. 1182(a)(2)), by amending subparagraph (F) to read as follows:

(F)Marijuana offensesNotwithstanding any other provision of this section, any offenses involving the use, possession, or distribution of marijuana shall not be considered as grounds of inadmissibility.; and (3)in section 237(a)(2)(B)(i) (8 U.S.C. 1227(a)(2)(B)(i)), by striking other than a single offense involving possession for one's own use of 30 grams or less of marijuana and inserting other than offenses involving the use, possession, or distribution of marijuana.
(b)Right To reapply or return
(1)ReapplicationAny alien who was previously denied a visa to enter the United States as a direct result of the alien’s use, possession, or distribution of marijuana may reapply for admission to the United States. (2)ReissuanceAny alien who was deported from the United States as a direct result of the alien’s use, possession, or distribution of marijuana shall be readmitted to the United States and reissued the visa that they had at the time of the alien’s deportation if the alien is not inadmissible under section 212(a) of the Immigration and Nationality Act, as amended by subsection (a)(2).
3.Habitual drunkard repealParagraph (1) of section 101(f) of the Immigration and Nationality Act (8 U.S.C. 1101(f)) is repealed.   